NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT

DOUGLAS H. KEEVIS,                   )
                                     )
             Appellant,              )
                                     )
v.                                   )   Case No. 2D18-2740
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for
Charlotte County; Donald H. Mason,
Judge.

Douglas H. Keevis, pro se.



PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.